Case: 1:20-cv-00051-MWM-MRM Doc #: 11 Filed: 12/23/20 Page: 1 of 1 PAGEID #: 281




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION – CINCINNATI

TERENCE W. FANNON,                            :

                       Petitioner,                      Case No. 1:20-cv-51

       - vs -                                           District Judge Matthew W. McFarland
                                                        Magistrate Judge Michael R. Merz

WARDEN, London Correctional Institution,

                       Respondent.            :


                ORDER ADOPTING REPORT AND RECOMMENDATIONS


       The Court has reviewed the Report and Recommendations of United States Magistrate Judge

Michael R. Merz (ECF No. 10) to whom this case was referred pursuant to 28 U.S.C. § 636(b).

Noting that no objections have been filed thereto and that the time for filing such objections under

Fed. R. Civ. P. 72(b) has expired, the Court hereby ADOPTS said Report and Recommendations.

       Accordingly, it is hereby ORDERED that the Petition be DISMISSED with prejudice.

Petitioner is DENIED any requested certificate of appealability and the Court hereby certifies to the

United States Court of Appeals that an appeal would be objectively frivolous and therefore should

not be permitted to proceed in forma pauperis.

December 23, 2020.

                                                        UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF OHIO


                                                  By:      /s/ Matthew W. McFarland
                                                        JUDGE MATTHEW W. McFARLAND
